Citation Nr: 0431254	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-41 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hemangiomatosis of the right leg, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).   

Procedural History

The veteran served on active duty from February 1990 until 
May 1993.  

In May 1993, the RO received the veteran's claim of 
entitlement to service connection for migraine headaches and 
hemangiomatosis right leg.  The December 1993 rating decision 
which forms the basis for this appeal granted service 
connection for migraine headaches and for right leg 
hemangiomatosis.  A 10 percent disability rating was assigned 
for both conditions.  The veteran disagreed with the December 
1993 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 1995.

In May 1996 the veteran presented sworn testimony before a RO 
Hearing Officer.  A copy of that transcript has been 
associated with the veteran's VA claims folder.  After the 
hearing, a May 1996 rating decision increased the disability 
rating for the veteran's migraines to the current 30 percent, 
effective May 11, 1993, the day after the veteran left 
military service.  

In January 1999, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the RO was 
instructed to contact the veteran and obtain treatment 
information for her conditions as to treatment received after 
February 1996.  The veteran was also to be provided with a VA 
examination to determine the nature and severity of her 
headache disability.  The requested development has been 
accomplished. 

In a May 2003 Supplemental Statement of the Case (SSOC), the 
RO, noting a revision of rating criteria with respect to 
Diagnostic Code 7120, determined that additionally submitted 
evidence supported a rating of 20 percent under both the 
former and current versions of the rating schedule for the 
veteran's right leg hemangiomatosis, effective May 11, 2003.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where, as here, less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran has not expressed satisfaction 
with wither assigned rating.  Therefore, the Board will 
consider the increased rating issues as still being on 
appeal.
 
Other issues

In September 2003, the RO received the veteran's claim of 
entitlement to service connection of major depression 
secondary to chronic pain from her service-connected migraine 
and right leg hemiangioma.  In an August 2004 rating 
decision, service connection was granted and a 50 percent 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with that decision and as such 
it is not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected headaches occur on average 
three times per week and that they last several hours.  The 
headaches are not prostrating.  As a result, the veteran 
misses one or two hours of work per week on average.

2.  The medical and other evidence of record indicates that 
the veteran's right leg hemangioma manifests as persistent 
edema, without statsis pigmentation or eczema.  There is no 
evidence of ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of the currently 
assigned 30 percent for the veteran's service-connected 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

2.  The criteria for a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected 
hemangiomatosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for her 
service-connected migraine headaches and  right leg 
hemangioma.  Essentially, she contends that her disabilities 
are more severe than as compensated by the current assigned 
disability ratings.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an veteran describing evidence potentially helpful 
to the veteran but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board observes that the veteran was notified by the May 
2003 SSOC and August 2004 SSOC of the pertinent law and 
regulations.  Further, the veteran was sent a letter in April 
2003 specifically providing her notice that her private 
health care provider had failed to respond to VA's request 
for records and notifying her that it was now her 
responsibility to obtain those records. In response, the 
veteran did subsequently provide those records.  

Even more significantly, a letter was sent to the veteran in 
March 2004 which specifically discussed the pertinent 
provisions of the VCAA.  Crucially, the veteran was informed 
by means of this letter and its enclosures as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help her get other relevant evidence, 
such as private medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter, through an enclosure entitled "What is the 
Status of Your Claim and How You Can Help" specifically 
notified the veteran that VA needed medical evidence that 
will show an increase in the severity of her disabilities and 
provided her with a list of the evidence on file in support 
of her claim.  The letter also advised the veteran that she 
should provide the RO with "any other evidence or 
information" that the veteran believed would support her 
claim.  The Board notes that even though the letter requested 
a response within 60 days, it also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in August 2004, prior to the 
expiration of the one-year period following the March 2004 
notification of the veteran of the evidence necessary to 
substantiate her claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified her that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of her statutory 
rights.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these 
claims.  See Pelegrini v. Principi, 17 Vet. App 412 (2004).  
The Board notes, however, that such a situation was both a 
practical and a legal impossibility, because the initial 
adjudication pre-dated the enactment of the VCAA.  Indeed, 
the Board's January 1999 remand pre-dated the enactment of 
the VCAA in November 2000.

In any event, the claim was readjudicated, and a SSOC was 
provided to the veteran, in August 2004, following VCAA 
notice compliance action.  The veteran was provided with the 
opportunity to submit evidence and argument in support of her 
claim, and to respond to the VA notice.  Later in August 
2004, her representative submitted additional argument on her 
behalf.  Therefore, there is no prejudice to the veteran, 
because VCAA notice could not have been provided prior to the 
initial adjudication of her claims by the RO and because her 
claims were subsequently readjudicated by the RO after 
appropriate VCAA notice was provided.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  In addition, pursuant to 
the Board's January 1999 remand the RO contacted several 
private healthcare providers identified by the veteran as 
having evidence relevant to the claim.  The records or other 
responses of these private healthcare providers have been 
associated with the veteran's VA claims folder.  During the 
course of the claim, the RO provided the veteran with VA 
medical examinations in September 1994, November 2000 and 
June 2004.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of her right to a hearing and elected to 
present testimony at a Regional Office hearing in May 1996.  
A transcript of this testimony has been associated with the 
veteran's VA claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   




Pertinent law and regulations

The following law and VA regulations generally apply to both 
issues.  Additional law and VA regulations will be discussed 
where appropriate in connection with specific issues.  

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder. 
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

1.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently evaluated as 
30 percent disabling.

The veteran seeks an increased disability rating for her 
service-connected migraines.  Essentially, she contends that 
the level of disability is greater than the currently 
assigned 30 percent.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine].  The medical evidence of 
record, notably the June 2004 VA examination, includes a 
diagnosis of migraine headaches.  There is no other 
diagnostic code which is specific to migraine headaches, and 
the veteran has not suggested a more appropriate diagnostic 
code for her disability.  

Schedular rating

The veteran's service-connected headaches are currently 
evaluated as 30 percent disabling under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  Under 
Diagnostic Code 8100, the following levels of disability are 
included.

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

As explained above, Diagnostic Code 8100 rates primarily on 
the basis of the frequency and severity of the headaches.  
The Board will discuss the evidence pertaining to each of 
these in turn.  

In terms of the frequency of the veteran's headaches, the 
evidence of record indicates that the frequency of the 
veteran's headaches has decreased since 1993, when the 
veteran left service and service connection was granted.  A 
March 1994 letter from Dr. J.C. indicated that the frequency 
of headaches experienced by the veteran from 1993 until a 
change in the veteran's medications by Dr. J.C. had likely, 
in Dr. J.C's medical judgment, been due to "an over use of 
analgesic medications."  An August 1996 treatment note shows 
that the veteran's headaches had decreased in frequency from 
once daily to once every three or four days.  Subsequent 
examinations and treatment records, including November 2000 
and June 2004 VA examinations, indicate that currently the 
veteran suffers from one major migraine per week and an 
average of two additional less severe headaches at other 
times during the week.  

With respect to the matter of the severity of the veteran's 
headaches, and specifically whether or not the migraine 
attacks are completely prostrating and constitute a severe 
economic inadaptability, the veteran reported during the June 
2004 VA examination that her headaches caused light 
sensitivity and caused her to miss one day a week from work 
due to her need to lie down.  However, the recent objective 
evidence of record indicates that the veteran's headaches, 
while somewhat limiting, are not completely prostrating for a 
prolonged period.  A March 2004 memorandum from the veteran's 
supervisor documents her use of 29.5 hours of sick leave over 
an 11 pay period range, or an average of 1.3 hours of leave 
per week.  Further, the use of leave in 2004 is attributed by 
the veteran to illness of other family members requiring her 
care in addition to the effects of her migraine headaches.  

Based on the evidence of record, the service-connected 
migraine headaches are not productive of severe economic 
inadaptability.  The objective evidence of record therefore 
does not indicate the loss of one full day of work per week 
due to migraines, as has recently been claimed by the 
veteran.  Notably, the veteran has maintained stable 
employment for the past 11 years.  As discussed above it 
appears that her time away from work due headaches averages 
only an hour or so weekly.  Further, the veteran testified 
that during flare-ups she sometimes takes work home in order 
to be in a more controlled environment; such testimony 
indicates that the veteran is not suffering completely 
prostrating attacks, since she is continuing to work.  

In sum, although the evidence of record indicates frequent 
headaches, completely prostrating attacks productive of 
severe economic inadaptability are simply not present.  The 
veteran maintains full time employment, albeit with some time 
off from work due to headaches.  The loss of time from work 
is clearly contemplated in the currently assigned 30 percent 
rating.  See 38 C.F.R. § § 3.321(a), 4.1 (2003).  
Accordingly, the criteria for a 50 percent disability rating 
have not been met.



Additional comment
 
The Board notes that the veteran has complained of other 
symptomatology, such as the inability to concentrate and 
fatigue, as being attributable to her migraine headaches.  
The veteran is not, however, competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Such symptoms have been attributed by medical 
examiners to her service-connected depression, which is 
currently evaluated as 50 percent disabling.   See, e.g., the 
report of a recent July 2004 VA psychiatric examination.  The 
Board notes that compensation for the same disability under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2003).  

Fenderson considerations

As discussed in the law and regulations section above, staged 
ratings may be assigned in cases, such as this, in which the 
initial assignment of a disability rating is being 
challenged.   

A review of the medical and other evidence of record 
establishes that at no time since she left service have the 
veteran's service-connected headaches been productive of very 
frequent completely prostrating and prolonged attacks which 
are productive of severe economic inadaptability.  The 
veteran has been employed since service by VA.  In essence, 
although as noted above it appears that the headaches may 
have become less severe in the mid 1990s, in essence they 
have remained at approximately the same level since service.  
The Board therefore believes that the 30 percent rating has 
been properly assigned for the entire period from May 11, 
1993.



2.  Entitlement to increased disability rating for service-
connected hemangiomatosis of the right leg.

The veteran is seeking an increased disability rating for 
service-connected right leg hemangiomatosis.  "A hemangioma 
is a benign tumor.  Dorland's Illustrated Medical Dictionary 
740 (28th ed. 1994)."  Sondel v. West, 13 Vet. App. 213, 215 
(1999).  

Assignment of diagnostic code

This disability has been evaluated by analogy to varicose 
veins under 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997 & 
2003).  See 38 C.F.R. § 4.20 (2003) [when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Based on the medical history, diagnosis and symptoms, the 
Board concludes that the veteran's service-connected 
hemangiomatosis of the right leg is appropriately rated by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7120 
[varicose veins]. Although no diagnostic code is precisely 
congruent with hemangiomatosis, the criteria for varicose 
veins, notably the reference to edema as part of the rating 
factor, roughly matches the types of symptomatology 
associated with the veteran's right leg condition.  The 
veteran has not suggested a more appropriate diagnostic code.

Specific rating criteria

The Board observes that during the pendency of the this 
appeal, effective January 12, 1998, VA revised the criteria 
for diagnosing and evaluating cardiovascular disabilities, 
which includes varicose vein disorders.  See 62 Fed. Reg. 
65207-65224 (1997).  

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change. The Board can apply only the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. See VAOPGCPREC 3-00.

According to the revised criteria found in Diagnostic Code 
7120, the following levels of disability are included:

100 % with massive board-like edema with constant pain at 
rest; 

60 % with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration;  

40% with edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; 

20% with persistent edema, incompletely relieved by the 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; 

10 % with intermittent edema or extremity aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; 
and 

0 % asymptomatic palpable or visible varicose veins.  

38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  

Under the former rating criteria in effect prior to January 
1998, disability ratings for unilateral varicose veins were 
as follows:  

50 % with a pronounced disability, with the findings showing 
a severe condition with secondary involvement of deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation;

40 % with a severe disability, as manifested by superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, but with no involvement of deep circulation; 

20% with a moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation.  

38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Schedular rating

In the both the November 2000 and June 2004 VA examination 
report the veteran was noted to have swelling and limited 
range of motion in her right ankle due to the hemangioma.  In 
June 2004 the examiner further noted that the veteran's right 
lower leg was slightly hpyopigmented.  There was no finding 
in either examination of ulceration or impact to veins above 
the veteran's knee.  

The Board has first considered whether a higher disability 
rating may be awarded under the revised criteria.  A review 
of the medical and other evidence of record in essence 
establishes that the veteran's hemangioma has consistently 
been characterized by pain, edema and some reported 
limitation of motion of the veteran's right ankle.  The 
medical evidence of record is absent a showing of eczema, 
ulceration or constant pain at rest.  Based upon the 
veteran's own description of her symptoms the pain and 
swelling is at least partially relieved when she takes weight 
off her right leg and rests.  The veteran has complained of 
daily pain, but she also testified that she takes no 
medication for her hemangioma and suffers no employment 
disruption due to its impact.  

There has been no report or observation of ulceration or 
eczema, as contemplated for a 40 percent rating under the 
revised criteria.  Also, there has been no documented 
notation of ulceration, persistent or otherwise, a critical 
requirement for the 60 percent rating.  Moreover, there is no 
evidence of "massive board-like edema with constant pain at 
rest," which would need to be present to support the 
100 percent rating and the veteran does not appear to contend 
that such is present. 
In short, the Board believes that the veteran's service-
connected hemangiomatosis is appropriately compensated at the 
20 percent level under the current schedular criteria.  The 
symptoms which have been complained of by the veteran and 
which have been identified on clinical evaluation closely 
approximate the criteria for a 20 percent rating (persistent 
edema, incompletely relieved by elevation of the extremity, 
with beginning stasis pigmentation).

Next, the Board has considered former schedular criteria.  
The Board initially observes that the lack of documentation 
of ulceration or involvement of deep circulation prevents 
assignment of a 50 percent disability rating under the former 
criteria.  Similarly, the absence of ulceration and 
involvement of veins above the veteran's knee indicates that 
the criteria for the 40 percent disability rating under the 
former criteria is also not met.  The veteran's 
symptomatology approximates that which allows for the 
assignment of a 20 percent rating under the former criteria 
(symptoms of pain and cramping without involvement of the 
deep circulation).  

The Board further observes that the medical evidence does not 
suggest, and the veteran has not contended, that there are 
other symptoms which should be considered.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

In short, the Board finds that a preponderance of the 
evidence is against entitlement to higher ratings under 
either the former or the current schedular criteria.  

Fenderson considerations

The record is devoid of any evidence which would suggest that 
the veteran's service-connected hemangiomatosis has been 
appreciably worse at any time since she left military service 
in May 1993.  There is thus no basis on which to award staged 
ratings.  The Board therefore believes that a 20 percent 
rating as properly assigned by the RO for the entire period 
here under consideration, effective from May 11, 2003. 


ORDER

An increased disability rating for service-connected migraine 
headaches is denied.  

An increased disability rating for service-connected right 
leg hemangiomatosis is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



